Citation Nr: 1742446	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pulmonary sarcoidosis.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  First, a February 2013 decision denied entitlement to service connection for sleep apnea, to include as secondary to service-connected pulmonary sarcoidosis.  In a January 2014 decision, the RO denied entitlement to a rating in excess of the 30 percent rating previously assigned for pulmonary sarcoidosis.

In June 2015, the Board remanded to the agency of original jurisdiction (AOJ) the issues of service connection for sleep apnea and an increased rating for pulmonary sarcoidosis.  After completing the requested development, the AOJ continued to deny those issues in the May 2016 and August 2016 supplemental statements of the case (SSOCs).


FINDINGS OF FACT

1.  The Veteran failed to report for diagnostic testing, including a pulmonary function test and chest x-ray, associated with the June 2016 fee-basis VA examination to evaluate the current severity of his pulmonary sarcoidosis; he has not offered any good cause for failing to present himself for the diagnostic testing portion of the June 2016 examination.

2.  The Veteran's pulmonary sarcoidosis has been manifested by occasional shortness of breath, wheezing, and cough; an absence of hilar adenopathy or lung infiltrates on chest x-ray examination; a pre-bronchodilator FEV-1/FVC recorded as 103 percent of predicted value; regular use of an inhaled corticosteroid; and an absence of extra-pulmonary involvement.

3.  Obstructive sleep apnea was not manifested during service and the Veteran's current obstructive sleep apnea disability is not otherwise related to his active service or caused or aggravated by service-connected pulmonary sarcoidosis, which is in remission.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.10, 4.97, Diagnostic Codes 6600, 6846 (2016).

2.  The criteria for establishing service connection for obstructive sleep apnea, to include as secondary to pulmonary sarcoidosis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2012 and November 2013.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided herein, to include substantial compliance with the June 2015 Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment records, VA treatment records, an internet publication entitled "Sarcoidosis and Your Organs," and lay statements are associated with the claims file.  VA provided relevant examinations as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Increased Rating Claim

The Veteran contends that a higher disability rating is warranted than the 30 percent rating currently assigned for his service-connected pulmonary sarcoidosis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's pulmonary sarcoidosis has been rated 30 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6846, the criteria used to evaluated sarcoidosis.  A noncompensable rating is warranted for sarcoidosis manifested by chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  A 30 percent rating is warranted for sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is assigned for sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is assigned for sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2016).  

Sarcoidosis may be alternatively rated for active disease or residuals as chronic bronchitis under Diagnostic Code 6600 and extra-pulmonary involvement under the specific body system involved.  Id.

Special provisions apply to evaluating certain respiratory disorders, including chronic bronchitis under Diagnostic Code 6600.  Specifically, the seven applicable provisions are as follows: 

1) Pulmonary function tests (PFTs) are required to evaluate these conditions except: 
(i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluate based on alternative criteria.
(ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.
(iii) When there have been one or more episodes of acute respiratory failure. 
(iv) When outpatient oxygen therapy is required.
(2) If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.
(3) When the PFTs are not consistent with clinical findings, evaluate based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.
(4) Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.
(5) When evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.
(6) When there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.
(7) If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.
38 C.F.R. § 4.96(d) (2016).

With these provisions in mind for evaluating chronic bronchitis, a 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB 56- to 65-percent predicted.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2016).

By way of history, in a November 1978 separation medical history report, the Veteran denied currently or ever having shortness of breath, pain or pressure in his chest, chronic cough, or recent weight loss.  On separation examination in November 1978, his weight was recorded as 181 pounds and his height was 68 inches.  A routine chest x-ray at separation examination revealed possible sarcoidosis versus lymphoma.  Separation examination findings of his lungs and chest, heart, and vascular system were otherwise reported as normal.  A 1979 rating decision granted service connection for sarcoidosis effective December 15, 1978.

Contemporaneous VA treatment records dated prior to receipt of the Veteran's May 2013 claim for an increased rating reflect that he presented to primary care appointments in September 2012 and December 2012 with a disability claim form or paperwork related to "eligibility concerns" and requested to be placed on oral corticosteroids.  He denied any new medical concerns.  The physician indicated that the Veteran had been on a prescribed inhaled corticosteroid for some time (mometasone) and did not believe oral steroids would benefit him at this time.

Since filing his claim for an increased rating for pulmonary sarcoidosis, VA treatment records associated with the electronic claims file reflect that throughout the appeal period the Veteran had been prescribed mometasone furoate (Asmanex Twisthaler), which is an inhaled corticosteroid, to be used twice daily.  Routine diabetic eye examinations consistently documented that the Veteran's sarcoid disability was stable with no ocular complications.  Other examination findings documented no lymphadenopathy; no skin rash or lesions attributed to sarcoidosis; normal strength; lungs generally clear bilaterally without wheezing; regular heart rhythm and rate; and occasional edema of the extremities, variously attributed to gout, arthritis, or tight handcuffs.

In June 2013, the Veteran presented to the VA emergency department with complaints of productive cough with cold symptoms, chills, and sweats for 11 days.  He denied chest pain, palpitations, wheezing, dyspnea on exertion, or swollen lymph nodes.  Examination findings included shortness of breath with prolonged expiratory phase and expiratory wheezes; no lymphadenopathy, and no rash or masses.  Chest x-ray examination revealed unchanged cardiac silhouette and mediastinal countours, unchanged right upper lung granuloma; and no pleural effusion, pneumothorax, or acute airspace process.  The impression was negative chest x-ray.  The diagnosis was bronchitis and chronic obstructive pulmonary disease (COPD); Z-pack antibiotics (Azithromycin) were prescribed.

The Veteran returned to the emergency department in July 2013, stating that he continued to have a cough after finishing the antibiotics.  He disclosed that he continued to smoke cigarettes.  The diagnosis was bronchitis, COPD, and tobacco abuse.  A July 2013 VA pharmacy note reflects a review of the recent emergency department visit for bronchitis and indicates that "tobacco use contributed to [the Veteran's] recent illness."

In July 2013, the Veteran asked a VA nurse to obtain his physician's signature on some "paperwork related to sarcoidosis."  The note read, in part, "He does/does not have cor pulmonale," and, "He would be prescribed corticosteroids for his sarcoidosis but for his diabetic problems."  The physician declined to complete or sign the statement provided by the Veteran.

In March 2014, the Veteran was afforded a fee-basis VA examination.  The Veteran denied required use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  He reported a history of smoking and being treated with Albuterol.  He denied having any physician visits for required care of asthma exacerbations and any episodes of respiratory failure.  On examination, the Veteran had no findings or signs or symptoms, including any ophthalmologic, renal, cardiac, neurologic, or other organ system involvement, attributable to sarcoidosis.  There were also no findings, signs, or symptoms attributable to a bacterial infection of the lung or chronic lung abscess.  Other findings included no cardiopulmonary complications such as cor pulmonale, or right ventricular hypertrophy or pulmonary hypertension resulting from sarcoidosis; nor were there any benign or malignant neoplasm or metastases related to sarcoidosis.

Reported findings on chest x-ray examination included lungs exhibiting no discrete active infiltrate or significant vascular congestion; no effusion or abnormal hilar prominence identified.  Pulmonary function testing revealed pre-bronchodilator FEV-1 as 50 percent of predicted value, FVC as 48 percent of predicted value, and FEV-1/FVC as 103 percent of predicted value.  The examiner indicated that the FEV-1/FVC result most accurately reflected the Veteran's current pulmonary function.  Neither post-bronchodilator nor DLCO test results were reported.  The examiner indicated the reasons post-bronchodilator and DLCO testing was not performed were unknown.  The examiner remarked that the Veteran's sarcoidosis disability was currently asymptomatic.

In a June 2014 addendum report, a VA physician indicated he was unable to access the Veteran's electronic claims file due to insufficient clearance.  He added, however, that he would not be able to explain why another examiner marked "unknown" and did not record post-bronchodilator and DLCO findings.  

In a second June 2014 addendum report, a VA primary care nurse practitioner reviewed the electronic claims file and explained that no post-bronchodilator test was necessary because the Veteran's FEV-1/FVC was recorded at 10[3] percent.  Regarding the reason(s) that DLCO testing was not performed, the nurse practitioner observed that the evidence of record revealed that the Veteran had asymptomatic sarcoidosis, past DLCO readings on pulmonary function testing were assessed as either normal or slightly decreased, and the Veteran had been diagnosed with alcoholism, "which can significantly effect [sic] DLCO."  The nurse practitioner "speculated" that DLCO was not performed due to the Veteran's sarcoidosis being asymptomatic, normal or slightly decreased DLCO on past pulmonary function testing, and due to alcoholism affecting the test results.  In addition, the reviewing nurse practitioner opined that the "restrictive nature of the [pulmonary function test] is likely related to the Veteran's significant morbid obesity."

During a May 2015 VA endocrinology consultation for evaluation and management of uncontrolled Type 2 diabetes mellitus, the Veteran described his medical history, stating that he had sarcoidosis that affects his breathing, but it was "only in [his] chest."  He admitted currently smoking one pack of cigarettes per day.  During a review of systems, he endorsed having fatigue and increasing weight.  He denied having fever or sweats, dyspnea on exertion, shortness of breath, cough, or chest pain.  Reported examination findings included the following: weight recorded as 298 pounds; no lymphadenopathy; decreased air entry to the lungs bilaterally; normal heart rate and rhythm; edema in the lower extremities; and normal strength.

In June 2015, the Board remanded the increased rating claim to schedule the Veteran for another VA examination to evaluate the current nature and severity of his pulmonary sarcoidosis.  The Board directed the designated examiner to provide FEV-1 and DLCO results, or to "explain with ample rationale why those results are not necessary."

In January 2016, the Veteran failed to appear for fee-basis VA examinations for which he was notified.  In May 2016, he stated he did not have adequate transportation at the time of the January 2016 examinations and asked VA to reschedule the examinations at a location closer to his home.

In June 2016, the Veteran presented for a fee-basis VA respiratory examination.  Describing the history of his pulmonary sarcoidosis, the Veteran stated that it began in 1978 and had stayed the same.  He denied using any oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy for his sarcoidosis.  Reported examination findings included no symptoms of sarcoidosis; no physiologic impairment attributable to sarcoidosis; and no other pertinent physical findings, complications, conditions, signs or symptoms related to pulmonary sarcoidosis, including any scars.  Following a review of the electronic claims file, the diagnosis was "pulmonary sarcoidosis in remission."  The examiner reported that chest x-ray and pulmonary function testing were not performed because the Veteran did not appear for the diagnostic testing portion of the examination. 

The Board has considered the medical and lay evidence of record and finds that a preponderance of the evidence weighs against entitlement to a rating in excess of 30 percent for pulmonary sarcoidosis at any point pertinent to the claim on appeal, to include the one year look-back period prior to the May 2013 date of receipt of the Veteran's increased rating claim.  See 38 C.F.R. § 3.400(o)(2) (2016).  Throughout the appeal, the Veteran's pulmonary sarcoidosis has been manifested by occasional shortness of breath, wheezing, and cough; an absence of hilar adenopathy or lung infiltrates on chest x-ray examination; a pre-bronchodilator FEV-1/FVC recorded as 103 percent of predicted value; regular use of an inhaled corticosteroid; and an absence of extra-pulmonary involvement.  These findings are consistent with the 30 percent rating currently assigned for sarcoidosis under Diagnostic Code 6846.  

A higher, 60 percent rating is not warranted because the Veteran's disability is not shown to require systemic high dose (therapeutic) corticosteroids for control.  Similarly, a 100 percent rating is not warranted because the evidence of record demonstrates the Veteran does not have cor pulmonale; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

The Board has also considered the Veteran's pulmonary sarcoidosis disability under Diagnostic Code 6600 for evaluating chronic bronchitis.  For a compensable, 10 percent rating, FEV-1/FVC must be 71 to 80 percent of predicted value.  38 C.F.R. § 4.97, Diagnostic Code 6600.  The Veteran's recorded FEV-1/FVC recorded as 103 percent of predicted value during the March 2014 pulmonary function test exceeded this value, and therefore, a compensable rating is not warranted.  

The Board acknowledges that post-bronchodilator and DLCO testing was not completed.  However, the June 2014 reviewing nurse practitioner explained that post-bronchodilator testing was not required because the pre-bronchodilator pulmonary function test was normal.  See 38 C.F.R. § 4.96(d)(4).  Moreover, although the reviewing nurse practitioner's opinion was speculative regarding some of the possible reasons DLCO testing was not performed during the March 2014 pulmonary function test, those reasons identified are consistent with the evidence of record.  First, the nurse practitioner suggested that DLCO testing was not performed because the Veteran's sarcoidosis was asymptomatic.  Here, contemporaneous VA treatment records reflect the Veteran denied extra-pulmonary symptoms of sarcoidosis, did not have objective findings attributable to sarcoidosis on clinical examination, and he used an inhaled corticosteroid for maintenance.

Second, the nurse practitioner suggested that DLCO testing was not performed because past pulmonary function testing revealed normal or slightly decreased DLCO.  Here, the report of a May 2011 pulmonary function test indicated the "diffusing capacity [was] moderately reduced, but normalize[d] when adjusted for alveolar volume."  Finally, the nurse practitioner suggested that DLCO testing was not performed due to alcoholism affecting the test results.  In this case, alcohol abuse is well-documented among the Veteran's VA treatment records.  For example, during VA primary care in May 2014, the Veteran disclosed consuming two bottles of wine per day.  The diagnosis included alcoholism.  In summary, although the June 2014 opinions by the nurse practitioner were speculative, each suspected reason for not conducting DLCO testing in March 2014 was supported by the evidence of record.        

Furthermore, with respect to the reasons DLCO testing was not performed, the June 2014 reviewing nurse practitioner did offer one opinion that was not speculative, explaining that the "restrictive nature of the [pulmonary function test] [was] likely related to the Veteran's significant morbid obesity."  Consistent with this conclusion, the Veteran's weight was recorded as approximately 280 pounds in May 2014; VA treatment records document his height as 68 inches.  In addition, prior pulmonary function testing described the effect of the Veteran's obesity on test results.  For example, a summary of the May 2011 pulmonary function test described "moderate ventilatory impairment from a combination of obstructive and restrictive abnormalities," and indicated that the "pulmonary restriction may be partly due to elevated [body mass index]."  Based on the foregoing, the Board finds the June 2014 opinion identified a basis with sufficient certainty for why DLCO testing likely was not performed in March 2014.  

In any event, the Veteran was afforded the opportunity to present himself for further pulmonary function testing and chest x-ray examination at his June 2016 fee-basis VA examination, but did not report to the diagnostic testing portion of the examination.  When continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA regulations require specific action to be taken in accordance with 38 C.F.R. § 3.655(b) as appropriate.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  The Veteran has not contacted VA to identify any good cause for failing to appear for the pulmonary function testing and chest x-ray examination scheduled in conjunction with his June 2016 examination.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Because the available record does not provide a basis for awarding the benefit sought, because the Veteran failed to report for his June 2016 pulmonary function test and chest x-ray, and because this matter arises from a claim for increase, the Board must deny the claim for an increased rating for pulmonary sarcoidosis.  See 38 C.F.R. § 3.655(a),(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street). 

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2008), but concludes they are not warranted for any time period because the evidence of record does not support a higher rating than that assigned for pulmonary sarcoidosis at any time during the appeal period.  Therefore, the assigned rating for pulmonary sarcoidosis is proper throughout the appeal period, and a rating in excess of 30 percent for pulmonary sarcoidosis is denied.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of occasional shortness of breath, wheezing, and coughing are contemplated by the schedular rating criteria, which rate sarcoidosis, in part, on the basis of "symptoms."  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  In summary, no analysis regarding referral for an extraschedular rating is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total disability rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case, entitlement to a TDIU has not been raised by the Veteran or the record.  Therefore no further discussion of a TDIU is necessary.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for pulmonary sarcoidosis, there is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



III. Service Connection Claim

The Veteran contends that his service-connected pulmonary sarcoidosis caused his current sleep apnea.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment related to sleep apnea.  On separation examination in November 1978, the Veteran's head, face, and neck; mouth and throat; lungs and chest; heart; and vascular system were reported as normal on clinical evaluation.  His height was recorded as 68 inches and weight as 181 pounds.

Post-service VA treatment records dated from February 1979 to January 2016 are associated with the claims file.  In January 1986, the Veteran reported smoking one and a half packs of cigarettes per day for 15 years (since 1971).  His weight was recorded as 211 pounds.  Subsequent treatment records reflect continued smoking (up to three packs per day before having a stroke in December 2009, as reported during April 2011 VA treatment) with a diagnosis of nicotine dependence and continued weight gain.  

During an April 2000 primary care visit, the Veteran stated he believed he had sleep apnea and requested a sleep study.  His weight was recorded as 245 pounds.  A June 2004 treatment record reflects that the Veteran's weight was 202.5 pounds with a body mass index (BMI) of 30.9.  He was counseled on physical activity and weight control/nutrition.  At the same appointment, the Veteran's spouse reported that he "snores hard and pauses."  The plan included a pulmonary consultation to rule out obstructive sleep apnea.  A February 2007 nursing record recorded the Veteran's weight as 228.4 pounds and BMI as 34.8.  The nurse informed the Veteran that a BMI greater than 30 is "associated with health risks that include but are not limited to: heart disease, diabetes, hypertension, osteoarthritis, sleep apnea."  Following a January 2010 primary care visit, the diagnosis included obesity and possible obstructive sleep apnea.  The physician indicated that the Veteran failed to appear for a sleep study scheduled in July 2004.  

The Veteran participated in a VA sleep study in October 2011; at the time of the study, his weight was recorded as 262 pounds with a BMI of 39.8.  The November 2011 consultation report indicated the sleep study was consistent with a diagnosis of severe sleep apnea.  In December 2011, he participated in a second sleep study for CPAP titration.

A September 2012 VA nursing note reflects the Veteran dropped off a disability claim form for his physician to complete; the form indicated the Veteran needed to show evidence that sleep apnea was secondary to pulmonary sarcoidosis or existed from military service to the present time.  An addendum note from the Veteran's physician indicated that he had "already discussed the complex nature of linking sleep apnea with sarcoidosis with the patient at his last visit," adding it was "outside the scope" of primary care.

The Veteran was afforded a fee-basis VA examination in January 2013 to determine the nature and etiology of his sleep apnea disability.  He reported that his sleep apnea began and was diagnosed in 2011 and that he currently used a CPAP to sleep.  He denied taking any medication for control of a sleep disorder.  Following an examination and review of the claims file, the diagnosis was obstructive sleep apnea.  

The examiner opined it was less likely than not that obstructive sleep apnea was proximately due to or the result of service-connected sarcoidosis.  In support of the conclusion, the examiner explained that there is no known relationship between obstructive sleep apnea and sarcoidosis not involving the nose/sinuses or steroids.  The examiner cited a February 2011 article by the Cleveland Clinic, which indicated that "[s]arcoidosis of the sinuses or nose, weight gain from steroids, and lupus pernio are three factors that increase the chances for obstructive sleep apnea."  The examiner elaborated that sarcoidosis may be related to obstructive sleep apnea, but only if [sarcoidosis involved the] sinuses or nose, or with steroid use.  Because the Veteran's sarcoidosis did not involve the sinuses or nose, and because he was not taking steroids [other than inhaled mometasone furoate], it was less likely as not that the Veteran's sarcoidosis and obstructive sleep apnea were related.

A July 2013 record by the Veteran's VA primary care physician notes the Veteran left a letter for him to sign, indicating that he believes his sarcoidosis contributed to his obstructive sleep apnea.  The physician noted, "At this time I do not agree with that conclusion."  

The Veteran was afforded another fee-basis VA examination in June 2016.  He continued to use a CPAP for obstructive sleep apnea, but did not use continuous medication for control or have any current findings, signs, or symptoms attributable to sleep apnea.  Following a review of the claims file, the examiner opined it was less likely than not that the Veteran's current obstructive sleep apnea was proximately due to or the result of the Veteran's pulmonary sarcoidosis.  The examiner explained that the Veteran's sarcoidosis was in remission and showed "no evidence of cause or aggravation (on records reviewed) to the present diagnosis of sleep apnea." 

Having considered the medical and lay evidence of record, the Board finds that service connection for the Veteran's obstructive sleep apnea is not warranted.

In this case, the evidence does not reflect and the Veteran does not contend that his obstructive sleep apnea, which was diagnosed in 2011 and possibly first manifested in 2000, was incurred in or otherwise related to military service.  Rather, he contends that his service-connected pulmonary sarcoidosis caused his sleep apnea.

As to non-expert or lay opinions with regard to diagnoses or a relationship of a disability to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case. 

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also notable is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the Veteran's disability picture is complex, consisting of service-connected and nonservice-connected conditions.  Furthermore, there is no showing that he possesses the requisite knowledge or expertise to attribute his obstructive sleep apnea to service-connected pulmonary sarcoidosis.  Thus, the Veteran is not competent to provide an etiological opinion in this case.

Turning to the medical opinion evidence, the Board finds the opinions of the January 2013 and June 2016 examiner persuasive because each included a sufficient rationale for the medical conclusions that are consistent with and supported by the evidence of record.  Here, the examiner cited medical treatise evidence that explained obstructive sleep apnea may be associated with sarcoidosis of the sinuses or nose or weight gain from steroids, and accurately observed that neither of these factors applied to the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Notably, VA treatment records associated with the claims file and examination reports pertaining to sarcoidosis confirm the Veteran does not have sarcoidosis involving the sinuses or nose and he has not required a systemic high dose (therapeutic) corticosteroid, such as prednisone, for control of his sarcoidosis.  In addition, the medical evidence of record appears to attribute the Veteran's weight gain to his diet and minimal exercise and not to any medication, including steroids.  Here, the records document VA clinicians counseled the Veteran about nutrition, exercise, and risk factors associated with obesity over many years as his weight continued to increase.  In fact, a May 2015 VA endocrinology note described the Veteran's diet as "egregious." The Board finds the examiner's opinion regarding the absence of a proximate cause between the Veteran's pulmonary sarcoidosis and obstructive sleep apnea fully supported by the record and highly probative in weighing against the claim.

The January 2013 and June 2016 examiner also opined that the Veteran's pulmonary sarcoidosis had not aggravated his obstructive sleep apnea because the evidence of record did not demonstrate any aggravation.  In this case, the Veteran's pulmonary sarcoidosis has been characterized as stable or in remission and VA treatment records and examination reports reflect that since being diagnosed with obstructive sleep apnea and beginning use of a CPAP, the Veteran no longer has symptoms of daytime somnolence, snoring, or witnessed apneas, which he described prior to his October 2011 sleep study.  Similarly, he has not required further intervention for obstructive sleep apnea, such as tracheostomy, or experienced chronic respiratory failure with carbon dioxide retention or cor pulmonale.  See 38 C.F.R. § 4.97, Diagnostic Code 6847 (describing rating criteria for obstructive, central, and mixed sleep apnea syndromes).  Therefore, the evidence of record does not support a conclusion that obstructive sleep apnea was aggravated by pulmonary sarcoidosis.      

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for obstructive sleep apnea, to include as secondary to pulmonary sarcoidosis.

ORDER

Entitlement to a rating in excess of 30 percent for pulmonary sarcoidosis is denied.

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


